FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        May 27, 2010
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 09-3350
                                              (D.C. No. 2:08-CR-20160-KHV-2)
    MARTIN ARRENDONDO-                                    (D. Kan.)
    VALENZUELA,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before LUCERO, O’BRIEN, and HOLMES, Circuit Judges.



         Pursuant to a plea agreement, Martin Arrendondo-Valenzuela pleaded

guilty to conspiracy to distribute and to possess with intent to distribute fifty

grams or more of methamphetamine. The district court determined that the

defendant’s advisory guideline range was 360 months to life imprisonment, and

imposed a sentence at the low end of 360 months’ imprisonment. Although the


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
plea agreement contained a waiver of his appellate rights, defendant filed a notice

of appeal.

      The government has moved to enforce the plea agreement based on

defendant’s appellate waiver. Under United States v. Hahn, 359 F.3d 1315, 1325

(10th Cir. 2004) (en banc) (per curiam), we will enforce an appellate waiver if

(1) the “appeal falls within the scope of the waiver of appellate rights;” (2) “the

defendant knowingly and voluntarily waived his appellate rights;” and

(3) “enforcing the waiver would [not] result in a miscarriage of justice.” In

response to the government’s motion, defendant’s counsel filed a response stating

that he can find no basis for an appeal of the sentence imposed or to oppose the

government’s motion to enforce the plea agreement. Based on our review, we

conclude that defendant cannot establish any of the applicable exceptions to

enforcement of his appeal waiver.

      Accordingly, we GRANT the government’s motion to enforce and

DISMISS this appeal.


                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                          -2-